Name: Commission Regulation (EC) No 1614/1999 of 23 July 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 EN Official Journal of the European Communities24. 7. 1999 L 192/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1614/1999 of 23 July 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), as last amended by Regulation (EC) No 1498/98 (2), and in particular Article 4 (1) thereof, (1) Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multi- lateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto; (2) Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regula- tion (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 24 July 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24.12.1994, p. 66. (2) OJ L 198, 15.7.1998, p. 4. EN Official Journal of the European Communities 24. 7. 1999L 192/2 ANNEX to the Commission Regulation of 23 July 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0707 00 05 628 129,7 999 129,7 0709 90 70 052 52,6 999 52,6 0805 30 10 382 54,7 388 65,4 524 52,4 528 65,1 999 59,4 0806 10 10 052 121,7 220 92,0 388 139,2 400 232,1 508 173,1 512 101,2 600 128,1 624 89,3 999 134,6 0808 10 20, 0808 10 50, 0808 10 90 388 77,2 400 65,5 508 109,1 512 78,4 528 65,6 800 167,4 804 82,6 999 92,3 0808 20 50 388 77,9 512 78,6 528 73,5 804 75,8 999 76,5 0809 10 00 052 135,9 064 65,4 091 51,0 999 84,1 0809 20 95 052 170,0 400 204,1 616 136,7 999 170,3 0809 40 05 052 76,0 064 59,2 624 219,1 999 118,1 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22.11.1997, p. 19). Code 999 stands for of other origin.